Citation Nr: 1038425	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  04-00 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome 
(CTS).

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for bilateral ankle 
disability.

4.  Entitlement to service connection for left chest pain with 
radiation to upper left arm.

5.  Entitlement to service connection for mid-back pain.

6.  Entitlement to an initial evaluation in excess of 20 percent 
for cervical muscle strain with degenerative changes.

7.  Entitlement to an initial compensable evaluation for 
headaches.




REPRESENTATION

Appellant represented by:	Deanne L. Bonner, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from May 1982 to May 
1987.

The issues of entitlement to service connection for CTS, 
entitlement to service connection for a left knee disability, and 
entitlement to service connection for bilateral ankle disability 
come back before the Board of Veterans' Appeals (Board) on Remand 
from the United States Court of Appeals for Veterans Claims 
regarding a Board decision rendered in November 2008.  These 
matters and the issue of entitlement to service connection for 
cervical muscle strain with degenerative changes were originally 
on appeal from rating decisions dated in September 2002, August 
2003, April 2006 and a Decision Review Officer decision dated in 
December 2003 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa.

The issues of entitlement to service connection for left chest 
pain with radiation to upper left arm, entitlement to service 
connection for mid-back pain come before the Board on appeal from 
an August 2008 rating decision of the RO in Des Moines, Iowa.  
The issue of entitlement to an initial compensable evaluation for 
headaches comes before the Board on appeal from a December 2007 
decision of the Appeals Management Center (AMC) in Washington, 
D.C.

In August 2007, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record. 

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

In a November 2008 decision, the Board denied the Veteran's 
appeal with respect to the issues of entitlement to service 
connection for carpal tunnel syndrome (CTS), entitlement to 
service connection for a left knee disability, and entitlement to 
service connection for bilateral ankle disability.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  In a 
December 2009 Order, the Court granted the parties Joint Motion 
for Remand (JMR ) and remanded the matter to the Board for 
compliance with the instructions in the JMR.  The JMR noted that 
during the course of the appeal, certain documents contained in 
the Veteran's claims file (at that time 4 claims files and at 
present 6 claims files), which were still contained and available 
in the Record Before the Agency (RBA) in this case, were 
apparently lost or removed at some time between when additional 
volumes of the claims file were photocopied by a private 
contractor retained by VA for this purpose and when the file was 
sent to the RO for review by the Veteran's attorney.  The JMR 
noted that these documents were contained and available on the 
disc containing the RBA.  A copy of the RBA CD that contains 
copies of the missing pages has been attached to the Veteran's 
file.  The JMR noted that a remand was necessary for VA to 
associate the missing records with the claims file.

In addition, in November 2008, the Board remanded the issue of 
entitlement to an initial evaluation in excess of 20 percent for 
cervical muscle strain with degenerative changes for VA 
examination and issuance of a Supplemental Statement of the Case.  
In December 2008, the Veteran underwent VA examination.  Although 
the RO has yet to issue a Supplemental Statement of the Case on 
this issue, it does not appear that the examiner adequately 
addressed additional functional loss due to pain, weakness, 
excessive fatigability, etc. DeLuca v. Brown, 8 Vet. App. 202 
(1995) as directed in the November 2008 remand instructions.

With respect to the issue of entitlement to an initial 
compensable evaluation for headaches, in December 2007, the AMC 
granted service connection for headaches and assigned a zero 
percent (noncompensable) evaluation effective October 30, 2002.  
In December 2008, the Veteran submitted a Notice of Disagreement 
(NOD) with respect to this issue.  With respect to the issues of 
entitlement to service connection for left chest pain with 
radiation to upper left arm and entitlement to service connection 
for mid-back pain, in August 2008, the RO denied these two 
issues.  In December 2008, the Veteran submitted an NOD with 
respect to these issues.  The RO must now issue a Statement of 
the Case (SOC), and the Veteran provided an opportunity to 
perfect his appeal as to these three issues.  Therefore, the 
appropriate Board action is to remand the issue to the RO for the 
issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO should reconstruct the record by 
associating with the claims file those 
documents contained and available on the 
disc containing the RBA that were lost or 
removed between the time the RBA was 
prepared and the time the file was sent to 
the RO for review by the Veteran's 
attorney.  A copy of the RBA CD that 
contains copies of the missing pages is 
attached to the Veteran's file.  

2.  With respect to the issues of 
entitlement to service connection for left 
chest pain with radiation to upper left 
arm, entitlement to service connection for 
mid-back pain, and  entitlement to an 
initial compensable evaluation for 
headaches, the Veteran and his 
representative should be provided a 
Statement of the Case as to these issues.  
The Veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
these issues to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, the 
claim should not be certified to the Board.  
If so, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if appropriate.

3.  The Veteran should be afforded an 
additional VA examination to ascertain the 
severity of his service-connected cervical 
muscle strain with degenerative changes. 
The claims file must be made available to 
and reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made. All pertinent symptomatology and 
findings should be reported in detail. Any 
indicated diagnostic tests and studies 
should be accomplished.  Application of 38 
C.F.R. § 4.40 regarding functional loss due 
to pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination or 
pain on movement of a joint should be 
considered. See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  

The examiner should be asked to determine 
whether the Veteran's cervical spine, due 
to service-connected cervical muscle strain 
with degenerative changes, exhibits 
weakened movement, excess fatigability, or 
incoordination, and if feasible, these 
determinations should be expressed in terms 
of the degree of additional range of motion 
loss or ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
provide an opinion as to whether pain due 
to service-connected cervical muscle strain 
with degenerative changes could 
significantly limit functional ability 
during flare-ups or when the cervical spine 
is used repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or ankylosis due to pain on use or during 
flare-ups.  

4.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, the 
Veteran should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



